Citation Nr: 1121172	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right foot disability.

2.   Entitlement to service connection for a right foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1971 and from July 1978 to March 1983.  The Veteran also had approximately another ten years of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  In March 2010, the Veteran testified at a hearing before the undersigned at the RO.

The reopened claim of service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the May 2004 rating decision, that most recently denied the Veteran's application to reopen his claim of service connection for a right foot disability, is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence was received sufficient to reopen the claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that the claim is being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error and no further VCAA discussion is required.  

The Claim

The Veteran contends that he has a right foot disability that was caused by his 20 years of rigorous service as a Special Forces Soldier and paratrooper, which service included combat.  It is requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in the May 2004 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In general, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that a December 2008 VA whole body bone imaging revealed that the Veteran had degenerative changes in his feet.  Thereafter, a June 2009 VA x-ray also revealed a right heel spur.  Furthermore, new September 2004 to October 2004 treatment records from James Pennebaker, M.D., and new December 2008 to January 2010 VA treatment records attribute the pain and burning sensation the Veteran has in his feet to osteoarthritis.  

The Board finds that these records, the credibility of which must be presumed, provides for the first time a competent diagnosis of chronic disease processes causing the Veteran's right foot pain and burning sensation.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); McClain, supra.  In this regard, while the pre-May 2004 record contained a February 2001 total body bone scan that showed increased warmth in the feet, the record at that time did not contain a diagnosis of the underlying chronic disease process that was causing the warmth.   

Therefore, the Board finds that the additional evidence, when taken together with the complaints and treatment for foot pain (see service treatment records dated in April 1979) and other right lower extremity injuries (see service treatment records dated in January 1965, April 1970, and August 1970) already found in the in service treatment records as well as the fact that the claimed injury is consistent with the circumstances, condition, and/or hardships of the service of this combat Veteran (see 38 U.S.C.A. § 1154(b) (West 2002), is both new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim of service connection for a right foot disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a right foot disability is reopened.



REMAND

The Board notes that service treatment records document the Veteran's complaints, diagnoses, or treatment for right foot problems as well as document his treatment for other right lower extremity injuries.  See service treatment records dated in January 1965, April 1970, August 1970, and April 1979.  Moreover, the Board finds that the record shows the claimant is a "combat Veteran" and his claimed injury is consistent with the circumstances, condition, and/or hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Also as reported above, the Veteran's post-service record shows his being diagnosed with right foot osteoarthritis and a heel spur.  See 38 C.F.R. § 3.303; McClain, supra.  Furthermore, the Veteran in writings to VA as well as at his personal hearing has provided competent and credible evidence regarding his having a problem with burning pain in his right foot in-service and since that time because such symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

However, the Board finds that the Veteran is neither competent nor credible to diagnose himself with osteoarthritis or a heel spur because such a diagnosis, as opposed to a report on what he is feeling, requires special medical training and equipment that the claimant does not possess.  Id.  Therefore, the Board finds that a remand is required to obtain a medical opinion as to whether either of his current right foot disabilities (e.g., osteoarthritis and a heel spur) are due to his military service, including the documented in-service complaints and treatment for right foot problems and his documented service in combat as well as a paratrooper for many years.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; Rabideau, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's claims regarding receiving ongoing treatment at the Biloxi and Mobile VA Medical Centers, while the appeal is in remand status his contemporary treatment records should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

As to the claim of service connection for a right foot disability, as opposed to the application to reopen the claim of service connection for a right foot disability, it does not appear that the Veteran has received VCAA notice in accordance with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159.  Therefore, the Board finds that while the appeal is in remand status, the Veteran should be provided with such notice.  

Accordingly, the appeal is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should obtain and associate with the record the Veteran's contemporaneous treatment records that have not been associated with the claim's file from the Biloxi and Mobile VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claim's file.

2.  After undertaking the above development, the AMC/RO should schedule the Veteran for a VA examination by a rheumatologist to ascertain the origins of his current right foot disabilities diagnosed as osteoarthritis and a heel spur.  The claim's folder is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claim's folder.  After a review of the claim's folder and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the Veteran's right foot osteoarthritis is related to military service?

(b) Is it at least as likely as not that the Veteran's right foot osteoarthritis manifested itself to a compensable degree in the first year following his separation from military service?

(c) Is it at least as likely as not that the Veteran's right foot heel spur was caused by his military service?

(d) If other foot diagnoses are rendered, please offer an opinion as to whether it is at least as likely as not that such are related to military service.

Note 1:  In providing answers to the above questions, the examiner should comment on the in-service complaints and treatment for right foot pain and the Veteran's service including combat and obtaining a Master Parachute Badge. 

Note 2:  In providing answers to the above questions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

3.  The AMC/RO should thereafter provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 as to his service connection claim.

4.  The AMC/RO should thereafter readjudicate the claim.  If the claim remains denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the Veteran.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


